DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 11/17/21 has been entered and made of record.
Claims 2, 8, 14 are canceled.  
Claims 1, 3 - 7, 9 - 13, 15 – 18 are pending in the application.
Response to Argument 
3.	Applicant’s arguments, see page 8 - 9, of the remarks, filed 11/17/21, with respect to claims 1- 2, 6 - 8, 12-14, 18 of rejection and objection to claims 3-5, 9-11, 15-17 have been fully considered and are persuasive. The rejection of claims has been withdrawn. 
Applicant’s arguments see page 8 – 9 of the remarks, filed 11/17/21, with respect to claims 1- 2, 6 - 8, 12-14, 18 of 102(a)(1) rejection and objection of claims 3-5, 9-11, 15-17 have been fully considered and are persuasive. The rejection of claims 1- 2, 6 - 8, 12-14, 18 has been withdrawn and are allowed.
			Allowable Subject Mater
4.    The following is an examiner’s statement of reasons for allowance:
Claims 1, 3 - 7, 9 - 13, 15 – 18 and renumbered as 1- 15 are allowed.
In response to applicant’s amendment to independent claims 1, 7 and 13 by including the allowable subject matter as indicated in paragraph 6 of the last Office action mailed 8/19/21, the rejection to claims 1- 2, 6 - 8, 12-14, 18 of 102(a) (1) 
Claims 3- 6, are dependent upon claim 1.
Claims 9- 12 are dependent upon claim 7.
Claims 15- 18, are dependent upon claim 13.
5.	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled, comments on statement of reasons for allowance. 











Contact Information 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7.30- 5.00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPT© Customer ServiceRepresentative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela C Chawan/Primary Examiner, Art Unit 2669